I dissent. The respondent was the bailee of the automobile for a special purpose. His obligation to the appellant was to return it in as good condition as it was when he received it, less, of course, any depreciation naturally caused it in carrying out the purposes of the bailment. When, therefore, the appellant showed the purposes of the bailment, showed its return in a wrecked condition, showed that the wreck did not naturally arise out of its use in the purposes for which it was bailed, and further showed the decreased value of the automobile because of its wrecked condition, he made a case against the respondent which would warrant the jury in returning a verdict in his favor. The appellant did not have to prove affirmatively that the injury arose out of the negligent acts of the respondent. The presumption that he was negligent arose from proof of the fact that the automobile was in good condition when he took it and a wreck when he returned it. The burden was thus upon the appellant to overcome the presumption of liability; it was incumbent upon him to show that the injury to the automobile arose from causes for which he was in no way negligently liable. Whether or not he did so, is, in my opinion, a question of fact and not a question of law. I would reach this conclusion *Page 85 
were I able to concur in the opinion of the majority that it is not negligence to drive a car over a grade as steep as the one here described when there was no necessity for so doing. There are other circumstances in the record which lead me to the conclusion. One of them is the fact mentioned in the majority opinion, namely, that the respondent possibly gave different versions as to the cause of the wreck.
But I am not willing to say, as matter of law, that the act of driving over this grade, under the circumstances shown, was not negligence. There are grades, no doubt, over which it would not be negligence under any circumstances to drive an automobile. But it is equally free from doubt that there are others, used as highways for some purposes, over which the court would say as matter of law it was negligence to drive an automobile. Between these extremes there is, as there is in all like instances, a twilight zone, where minds may reasonably differ on the question whether the act is or is not negligent; instances where the question becomes one for the trier of the fact, and not a question of law for the court. In my opinion, this was such an instance.
But the matter which I most deplore is, that the court assumes to pass on the credibility of the witnesses. The record does not present an instance where the exculpatory facts are shown by incontrovertible evidence — evidence which, under all circumstances, must be taken as true — but presents an instance where the exculpatory facts are shown by oral testimony that is subject to the scrutiny always attendant upon such testimony, not the least of which is the credibility of the witness giving the testimony. In this instance, the principal testimony as to the exculpatory facts was that of the respondent himself, and as we have said heretofore, the trier of the fact is under no legal obligation *Page 86 
to believe an interested witness even though he be uncontradicted.
In my opinion, the cause should have been submitted to the jury.
MAIN, J., concurs with FULLERTON, J.